DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s election without traverse of Group I (Claims 1-17) in the reply filed on 2/26/2021 is acknowledged.
Claim(s) 1-26 is/are pending.
Claim(s) 18-26 is/are withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information 

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


I. Claim(s) 1-17 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2012/0028798 to Worsley, et al. 

With respect to Claim 1, this claim requires “[a] composition comprising: a carbon nanofiber, wherein a precursor for the carbon nanofiber includes an alcohol and an aldehyde crosslinked by a primary amine.” The “a precursor for the carbon nanofiber includes…” language refers to something that comes before the carbon nanofiber. As such, this is interpreted as a product-by-process claim. Product-by-process claims are not limited by the process steps (or in this case, the precursor), except to the extent they suggest structure or composition. See MPEP 2113. The presence of a product-by-process claim also serves as the basis for the rejection under 102/103. See MPEP 2113 III. Here, the claim is construed as requiring nothing more than a composition comprising a carbon nanofiber. This is reasonable in view of the discussion of carbonization found throughout the Specification. Worsley teaches a composition comprising nanofibers. See e.g. (Worsley 4: [0087], passim). 
Claim 2, the language limiting the precursor is not understood as imparting any structure or composition to the claim. The “associated with” language is very broad. The discussion accompanying Claim 1 is relied on. 
As to Claim 3, the language limiting the template is not understood as imparting any structure or composition to the claim. The discussion accompanying Claim 1 is relied on.
As to Claim 4, the language limiting the template is not understood as imparting any structure or composition to the claim. The discussion accompanying Claim 1 is relied on.
As to Claim 5, the language limiting the template is not understood as imparting any structure or composition to the claim. The discussion accompanying Claim 1 is relied on. To the extent this somehow requires a carbon nanotube (no such concession is made), carbon nanotubes are taught. (Worsley 4: [0087]). 
As to Claim 6, the language limiting the template is not understood as imparting any structure or composition to the claim. The discussion accompanying Claim 1 is relied on. 
As to Claim 7, this claim recites more product-by-process language. The discussions above are relied on. 
As to Claim 8, the discussion of Claim 1 is relied on. 
As to Claim 9, the discussion of Claim 1 is relied on.
As to Claim 10, the discussion of Claim 1 is relied on.
As to Claim 11, the discussion of Claim 1 is relied on.
As to Claim 12, the discussion of Claim 1 is relied on.
As to Claim 13, the discussion of Claim 1 is relied on.
As to Claim 14, pores are taught. (Worsley 4: [0081]-[0086]).
As to Claim 15, micropores are taught. (Worsley 4: [0084).
Claim 16, macropores are taught. (Worsley 4: [0083]).
As to Claim 17, the surface area is taught. (Worsley 4: [0077]).

II. Claim(s) 1-17 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0028798 to Worsley, et al.

	The discussion accompanying “Rejection I” above is incorporated herein by reference. To the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. 
	As to Claim 6, to the extent the claim somehow requires iron oxide, Worsley teaches iron catalysts to grow the nanofibers, as is common. (Worsley 5: [0094]-[0095]). Note the mention of metal nanoparticles at (Worsley 5: [0096]).  Transition metals – like iron - readily oxidize in the presence of air. Official notice is taken without documentary evidence. If requested, documentary evidence of the oxidation of transition metals will be provided. This well known fact, combined with the ubiquitous iron catalyst of Worsley, strongly suggests the presence of an iron oxide nanoparticle.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736